              Case 1:15-cr-00329-JMF Document 50 Filed 12/14/20 Page 1 of 2




                                                                  December 11, 2020
Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

           Re: United States v. Yamil Irizarry, 15 Cr. 329 (JMF)

Honorable Judge Furman:

I write on behalf of Mr. Irizarry to provide the Court with an update on the status of the
Defense’s proposal as to how to proceed in the above-captioned case.1

As Your Honor may be aware, in addition to the above-captioned matter, Mr. Irizarry has had
several open cases in New York State courts, in both the Bronx and in Manhattan. It is my
understanding that his Bronx case has been dismissed as of December 7, 2020. However, his
Manhattan case remains open. Because I believe there is a detainer in that case, I am concerned
that, should the Court release Mr. Irizarry before the Manhattan case is resolved, the
implementation of any release plan we propose will be delayed until the Manhattan case is
resolved. Further, after consultations with Mr. Irizarry’s counsel in the Manhattan case, I
understand that there has been difficulty producing Mr. Irizarry to court so that he may be
arraigned on the charges pending against him.

It is my understanding that Mr. Irizarry’s Manhattan case is currently set for arraignment on
January 5, 2021, but that the parties are making efforts to advance the date of his production. I
regret to report that, as of the time of this writing, I have no further information as to when Mr.
Irizarry will be produced in New York State court.

However, because any New York State detainer would delay Mr. Irizarry’s release from custody
and frustrate the implementation of the aftercare plan we will propose that the Court order, I do
not believe it prudent to proceed with the VOSR case currently before the Court until the New
York State case has been resolved, or, at minimum, any detainer related to that matter is lifted.



1
    I am aware that this letter was to be filed by Thursday, December 10, 2020. I apologize for its lateness.

                                                                                                                1
          Case 1:15-cr-00329-JMF Document 50 Filed 12/14/20 Page 2 of 2




In light of the above, and with the consent of the Government, I respectfully request that the
hearing in this matter, currently set for Tuesday, December 15, 2020 at 3:45 p.m. be adjourned to
Wednesday, January 6, 2021, or at the earliest time thereafter that is available to the Court. In the
event Mr. Irizarry’s Manhattan arraignment is advanced to an earlier date, I will inform the Court
by letter, and would request this matter to be rescheduled sooner than January 6, 2021.

I have discussed this request with Assistant United States Attorney David Robles, who consents
to the requested adjournment on behalf of the Government.

Thank you for considering this request.

                                                      Respectfully Submitted,

                                                      ______/s/_________
                                                      Christopher A. Flood
                                                      Federal Defenders of New York
                                                      52 Duane Street, 10th Floor
                                                      New York, NY 10007
                                                      (212) 417-8734

cc:    AUSA David Robles (by ECF)



           Application GRANTED. The conference is ADJOURNED to January 7, 2021,
           at 2:15 p.m. Counsel should promptly advise the Court if there is any material
           change in the situation and/or if they believe the conference should be changed.
           The Clerk of Court is directed to terminate ECF No. 49.

                                                  SO ORDERED.



                                                   December 14, 2020




                                                                                                   2
